DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: application filed on 02/10/2021 is continuation of application 15/692,530 now US patent 10,957,077 which has priority from Provisional 62/382,711filed on 09/01/2016 and provisional 62/384,647 filed on 09/07/2016.
Claims 1-18 are pending in the case. Claims 1 and 10 are independent claims.

Specification
The disclosure is objected to because of the following informalities: information regarding related applications cited at page 1 has not been updated. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “a tangible, non-transitory, machine-readable medium storing instructions configured for obtaining opinion data from individuals via a web widget and displaying a graphic visualization of aggregated opinion data via the web widget, the instructions comprising: provide, with one or more processors, the web widget for presentation via one or more third-party webpages …. receive, with one or more processors, via the input portion, input from users on a plurality of aspects of one or more topics … aggregate, with one or more processors, the received input to produce an aggregated dataset representing collective opinion of the plurality of aspects of the one or more topics … update, with one or more processors, the graphic visualization portion to reflect the aggregated dataset responsive to the aggregated dataset being updated …” renders the claim is vague, since the instructions themselves cannot comprising operations of “provide, with one or more processors, the web widget for presentation via one or more third-party webpages …. receive, with one or more processors, via the input portion, input from users on a plurality of aspects of one or more topics … aggregate, with one or more processors, the received input to produce an aggregated dataset representing collective opinion of the plurality of aspects of the one or more topics … update, with one or more processors, the graphic visualization portion to reflect the aggregated dataset responsive to the aggregated dataset being updated” …  Instead, the instructions when executed by one or more processors, perform such operations.
Independent claim 10 recites the limitation “a method for obtaining opinion data from individuals via a web widget and displaying a graphic visualization of aggregated opinion data via the web widget, the system comprising” renders the claim is vague and indefinite, since it is not clear “the system” refers to what limitation in the claim. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9 and 11-18 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 10 recites “… a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input”. In this case, examiner cannot find in the specification of the application that describes “a horizontal plane radial dimension”.  However, paragraph 05 and 20 of the specification describes “horizontal plane that corresponds to an aggregated number of percentage of users that provided input”. Examiner assumes that claims 1 and 10 recite according to the specification for examination.
Dependent claims 11-18 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken, US 2008/0059308 in view of Lee et al., US 20090094286.
Regarding independent claim 1, Gerken teaches a tangible, non-transitory, machine-readable medium storing instructions configured for obtaining opinion data from individuals via a web widget and displaying a graphic visualization of aggregated opinion data via the web widget, the instructions comprising: 
provide, with one or more processors, the web widget for presentation via one or more third-party webpages, the web widget including an input portion and a graphic visualization portion, a first instance of the web widget being presented via a first third-party webpage (Gerken, [0008], [0041], [0141], [0142]; posting Graphic Polling Module (GPM) s third-party web site, wherein GPM includes input portion for response poll question and graphic visualization portion for displaying real-time poll results to reflect votes of users);
receive, with one or more processors, via the input portion, input from users on a plurality of aspects of one or more topics, the input conveying the users’ opinion of the plurality of aspects, the input being received responsive to the users manipulating the input portion of the web widget, input from a first user being received via the first instance of the web widget represented via the first third-party webpage responsive to the first user manipulating an input portion of the first instance of the web widget (Gerken, [0008], [0041], [0141], [0142]; users response to poll question and displaying real-time poll results to reflect votes of users);
aggregate, with one or more processors, the received input to produce an aggregated dataset representing collective opinion of the plurality of aspects of the one or more topics, the aggregated dataset being updated responsive to the input from the first user being received (Gerken, [0008, [0041], [0141], [0142], [0160]; real-time poll results continuously updating the results to reflect votes of users); and
update, with one or more processors, the graphic visualization portion to reflect the aggregated dataset responsive to the aggregated dataset being updated, wherein the graphic visualization portion includes: a plurality of aggregated dataset graphs corresponding to the plurality of aspects (Gerken, [0008], [0041], [0141], [0142]).
While teaching a plurality of aggregated dataset graphs, such as bar and pie charts corresponding to the plurality of aspects, Gerken does not teach the graph in waveforms, wherein the given waveforms is defined such a dimension parallel to a horizontal plane corresponds to an a strength of aggregated sentiment or opinion, neutral sentiment or opinion being at the plane, stronger sentiment or opinion being further from the plane, and weaker sentiment or opinion being closer to the plane.
Lee teaches a plurality of aggregated dataset waveforms corresponding to the plurality of aspects, wherein the given waveforms is defined such a dimension parallel to a horizontal plane corresponds to an a strength of aggregated sentiment or opinion, neutral sentiment or opinion being at the plane, stronger sentiment or opinion being further from the plane, and weaker sentiment or opinion being closer to the plane (Lee, figures 3, 11, [0073]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lee’s teaching and Gerken’s teaching to include waveforms, since the combination would have enhanced the presenting of aggregated dataset by using line graphs indicating intensity of user responses besides bar and pie charts.
Regarding claim 2, which is dependent on claim 1, Lee teaches wherein the aggregated dataset waveform has a projection in a first direction perpendicular to the plane that represents a positive user sentiment or opinion for the aspect (Lee, figures 3, 11, [0073]). The same rationale of claim 1 is incorporated herein.
Regarding claim 3, which is dependent on claim 2, Lee teaches wherein the aggregated dataset waveform has a projection in a second direction perpendicular to the plane that represents a negative user sentiment or opinion for the aspect, the second direction being opposite with respect to and away from the first direction (Lee, figures 3, 11, [0073]). The same rationale of claim 1 is incorporated herein. 
Regarding claim 6, which is dependent on claim 1, Gerken teaches wherein the input portion comprises a plurality of buttons (Gerken, [0041]-[0047]).
Regarding claim 7, which is dependent on claim 1, Lee teaches wherein the aggregated dataset waveform does not represent an average, mean, or median (Lee, figures 3, 11, [0073]).  The same rationale of claim 1 is incorporated herein.
Regarding claim 9, which is dependent on claim 1, Gerken teaches wherein the graphic visualization portion changes appearance in real-time based on received inputs and wherein the received inputs are received from a plurality of users (Gerken, [0042]-[0044], [0128]-[0130], [0141]; Lee, figures 3, 11, [0073]).
Regarding independent claim 10, Gerken teaches a method for obtaining opinion data from individuals via a web widget and displaying a graphic visualization of aggregated opinion data via the web widget, the system comprising:
providing, with one or more processors, the web widget for presentation via one or more third-party webpages, the web widget including an input portion and a graphic visualization portion, a first instance of the web widget being presented via a first third-party webpage (Gerken, [0008], [0041], [0141], [0142]; posting Graphic Polling Module (GPM) s third-party web site, wherein GPM includes input portion for response poll question and graphic visualization portion for displaying real-time poll results to reflect votes of users);
receiving, with one or more processors, via the input portion, input from users on a plurality of aspects of one or more topics, the input conveying the users’ opinion of the plurality of aspects, the input being received responsive to the users manipulating the input portion of the web widget, input from a first user being received via the first instance of the web widget represented via the first third-party webpage responsive to the first user manipulating an input portion of the first instance of the web widget (Gerken, [0008], [0041], [0141], [0142]; users response to poll question and displaying real-time poll results to reflect votes of users);
aggregating, with one or more processors, the received input to produce an aggregated dataset representing collective opinion of the plurality of aspects of the one or more topics, the aggregated dataset being updated responsive to the input from the first user being received (Gerken, [0008, [0041], [0141], [0142], [0160]; real-time poll results continuously updating the results to reflect votes of users); and
updating the graphic visualization portion to reflect the aggregated dataset responsive to the aggregated dataset being updated by receiving input from a plurality of users from a plurality of third-party web sites or anywhere the web widget is displayed, wherein the graphic visualization portion includes: 
a plurality of aggregated dataset graphs corresponding to the plurality of aspects (Gerken, [0008, [0041], [0141], [0142]).
While teaching a plurality of aggregated dataset graphs, such as bar and pie charts corresponding to the plurality of aspects, Gerken does not teach a plurality of aggregated dataset waveforms corresponding to the plurality of aspects (Gerken, [0008, [0041], [0141], [0142]), plurality of aggregated dataset waveforms being perpendicular to a plane, wherein a given dataset waveform is defined such that (1) a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input and (2) a dimension parallel to the axis corresponding to a strength of aggregated sentiment or opinion, neutral sentiment or opinion being at the plane, stronger sentiment or opinion being further from the plane, and weaker sentiment or opinion being closer to the plane.
Lee teaches a plurality of aggregated dataset waveforms corresponding to the plurality of aspects, the plurality of aggregated dataset waveforms being perpendicular to a plane, wherein a given dataset waveform is defined such that (1) a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input and (2) a dimension parallel to the axis corresponding to a strength of aggregated sentiment or opinion, neutral sentiment or opinion being at the plane, stronger sentiment or opinion being further from the plane, and weaker sentiment or opinion being closer to the plane (Lee, figures 3, 11, [0073]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lee’s teaching and Gerken’s teaching to include waveforms, since the combination would have enhanced the presenting of aggregated dataset by using line graphs indicating intensity of user responses besides bar and pie charts.
Regarding claim 11, which is dependent on claim 10, Lee teaches wherein the aggregated dataset waveform has a projection in a first direction perpendicular to the plane that represents a positive user sentiment or opinion the aspect (Lee, figures 3, 11, [0073]). The same rationale of claim 1 is incorporated herein.
Regarding claim 12, which is dependent on claim 11, Lee teaches wherein the aggregated dataset waveform has a projection in a second direction perpendicular to the plane that represents a negative user sentiment or opinion for the aspect, the second direction being opposite with respect to and away from the first direction (Lee, figures 3, 11, [0073]). The same rationale of claim 1 is incorporated herein. 
Regarding claim 15, which is dependent on claim 10, Gerken teaches wherein the input portion comprises a plurality of buttons (Gerken, [0041]-[0047]; Whiting, figures 4A-4D; [0108]-[0114]).
Regarding claim 16, which is dependent on claim 10, Lee teaches wherein the aggregated dataset waveform does not represent an average, mean, or median (Lee, figures 3, 11, [0073]).  The same rationale of claim 1 is incorporated herein.
Regarding claim 18, which is dependent on claim 10, Gerken teaches wherein the graphic visualization portion changes appearance in real-time as users provide input and/or input is received from a plurality of users from a plurality of third-party web sites or anywhere where the web widget is displayed (Gerken, [0042]-[0044], [0128]-[0130], [0141]; Lee, figures 3, 11, [0073]).
Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Lee as applied to claims 1 and 10 above, and further in view of Whiting et al., US 20170039988.
Regarding claim 4, which is dependent on claim 1, Whiting teaches wherein the input portion comprises a slider that is manipulate in a continuous fashion (Whiting, figures 4A-4D;  [0108]-[0114]; user response to a survey question by interacting with answer bubbles, selection boxes, scroll bars, slider icons).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Whiting’s teaching into Lee and Gerken’s teaching to include the input portion is configured as a slider that is manipulate in a continuous fashion, ince the combination would have obtained the benefit of providing different input elements for users based on users’ display features as Whiting disclosed.
Regarding claim 5, which is dependent on claim 1, Whiting teaches wherein the input portion comprises a slider that is that is manipulate in a discrete fashion (Whiting, figures 4A-4D;  [0108]-[0114]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Whiting’s teaching into Lee and Gerken’s teaching to include the input portion is configured as a slider that is manipulate in a continuous fashion, since the combination would have obtained the benefit of providing different input elements for users based on users’ display features as Whiting disclosed.
Regarding claim 13, which is dependent on claim 10, Whiting teaches wherein the input portion comprises a slider that is manipulate in a continuous fashion (Whiting, figures 4A-4D;  [0108]-[0114]; user response to a survey question by interacting with answer bubbles, selection boxes, scroll bars, slider icons).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Whiting’s teaching into Lee and Gerken’s teaching to include the input portion is configured as a slider that is manipulate in a continuous fashion, since the combination would have obtained the benefit of providing different input elements for users based on users’ display features as Whiting disclosed.
Regarding claim 14, which is dependent on claim 10, Whiting teaches wherein the input portion is configured as a slider that is that is manipulate in a discrete fashion (Whiting, figures 4A-4D;  [0108]-[0114]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Whiting’s teaching into Lee and Gerken’s teaching to include the input portion is configured as a slider that is manipulate in a continuous fashion, since the combination would have obtained the benefit of providing different input elements for users based on users’ display features as Whiting disclosed.
Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Lee as applied to claims 1 and 10 above, and further in view of Chowdhry et al. US 2003/0167315.
Regarding claim 8, which is dependent on claim 1, Chowdhry wherein the web widget is rotatable about one or more axes (Chowdhry, fig.41, [0238]; user is able to drag and drop widget/portlet to anywhere in webpage).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chowdhry’s teaching into Lee and Gerken’s teaching to include the web widget is rotatable about one or more axes, since the combination would have obtained the benefit of allowing the user to rearrange/layout the widgets in user’s desired locations as Chowdhry disclosed.
Regarding claim 17, which is dependent on claim 10, Chowdhry wherein the first instance of the web widget is rotatable about one or more axes (Chowdhry, fig.41, [0238]; user is able to drag and drop widget/portlet to anywhere in webpage).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chowdhry’s teaching into Lee and Gerken’s teaching to include the web widget is rotatable about one or more axes, since the combination would have obtained the benefit of allowing the user to rearrange/layout the widgets in user’s desired locations as Chowdhry disclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,957,077. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-9, these claims are unpatentable over claims 1-9 of patent in that claims 1-9 of the patent contain all the limitations of claims 1-18 respectively.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,957,077 in view of Lee et al., US 20090094286.
Regarding claims 10-18, these claims are unpatentable over claims 10-18 of patent in that claims 10-18 of the patent contain all the limitations of claims 10-18 respectively, excepting limitation of “a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input”.
Lee teaches dataset waveform is defined such that a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input (Lee, figures 3, 11, [0073]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lee’s teaching and the ‘077’s teaching to include waveforms is defined such that a horizontal plane radial dimension corresponds to an aggregated number of percentage of users that provided input, since the combination would have enhanced the presenting of aggregated dataset indicating how many/much users responses in number and/or percentage as Lee disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Alonso et al., US 2014/0280052, fig.4 teaches peak value and other points of the graph are computed as processed across the multiple social networks.
Umphreys et al., US 20160323393, [0031] teaches comparing a generated vote with a baseline technique to develop a confidence level of the accuracy of the vote.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177